Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 4-16 and 18 are Allowed over the prior arts of record.
2.	The Examiner would like to thank the Applicants’ representative for his time during the interview held on 6/28/2022. Based on the suggested amendments to clearly show the structural relationship between the first, second and third optical beam combiners (within claim 4) for claim clarity, during the interview, and the issues raised in the Advisory Action mailed 6/17/2022, the current claim set filed 6/28/2022 overcomes all concerns and is hereby allowable over the prior arts of record. Further details on these reasons are outlined below.
Prior art made of record fails to teach the limitations highlighted within the independent claim mentioned below: 
Regarding Claim 4:
A sensing system comprising: 
a first imaging radio frequency receiver, 
a second imaging radio frequency receiver, 
a first optical beam combiner, 
a first imaging optical receiver, 
a second optical beam combiner different than the first optical beam combiner, 
an optical detector array, a read out integrated circuit, 
a processing circuit, the first optical beam combiner being configured to combine: an optical signal output from of the first imaging radio frequency receiver, and an optical signal output from of the second imaging radio frequency receiver, to produce a first combined optical signal; 
the second optical beam combiner being configured to combine: the first combined optical signal, and an optical signal output from of the first imaging optical receiver, to produce a second combined optical signal; 
the first imaging radio frequency receiver being configured to form, on the optical detector array, an optical image of a radio frequency scene within a field of view of the first imaging radio frequency receiver, 
-2-118052817.1Appin No. 16/396,574Amdt date June 28, 2022Reply to Office action of March 28, 2022the second imaging radio frequency receiver being configured to form, on the optical detector array, an optical image of an optical scene within a field of view of the second imaging radio frequency receiver, the first imaging optical receiver being configured to form, on the optical detector array, an optical image of an optical scene within a field of view of the first imaging optical receiver, 
a second imaging optical receiver, 
a third optical beam combiner different than the first and second optical beam combiners, and 
an optical transmitter, configured to illuminate an optical scene within a field of view of the second imaging optical receiver, 
the third optical beam combiner being configured to combine: the second combined optical signal, and an optical signal output from of the second imaging optical receiver, and 
the second imaging optical receiver being configured to form, on the optical detector array, an optical image of the optical scene within the field of view of the second imaging optical receiver.
Regarding Claim 4: Prior arts Schuetz (A Promising Outlook for Imaging Radar) in view of Fuhr (US 10094855) teaches the following limitations of claim 4: 
Schuetz teaches a sensing system (see the introductory paragraph in page 91), comprising: a first imaging radio frequency receiver (Fig. 1, multiple imaging radio frequency receivers receiving incoming energy in step 1; see also Fig. 9 showing multiple RF imagining receivers at RF front end), a second imaging radio frequency receiver (Fig. 1, multiple imaging radio frequency receivers receiving incoming energy in step 1; see also Fig. 9 showing multiple RF imagining receivers at RF front end), a first imaging optical receiver (see page 94 under bullet 6 and also Figure 9 showing optical imaging detector), 

    PNG
    media_image1.png
    465
    549
    media_image1.png
    Greyscale

a first optical beam combiner (Fig. 1 shows a first optical beam combiner to combine the received energies from the radio frequency receivers at steps 2 and 3), a second optical beam combiner (Fig. 9 shows a second optical beam combiner at Optical Imaging), an optical detector array (Page 98, column 2, received and spatially resolved signal can be direction converted to baseband signal upon photo detection), a read out integrated circuit, and a processing circuit (Figs. 3b, 4b and 5b render obvious that the mmW imaging technique combines standard optical images with the mmW images to create a hybrid image to image objects that are obscured), the first optical beam combiner being configured to combine: an optical signal output from the first imaging radio frequency receiver (Figs. 3b, 4b and 5b show the optical signal of the imaging radio receiver and Fig. 9 shows that the different receivers are receiving different signals from different views), and an optical signal output from the second imaging radio frequency receiver (Fig. 1 shows the first optical beam combiner to combine the received energies from the radio frequency receivers at steps 2 and 3) to produce a first combined optical signal, the second optical beam combiner being configured to combine: the first combined optical signal, and an optical signal output from the first imaging optical receiver (Figs. 3a, 4a and 5a shows the optical signal from the first imaging optical receiver; Fig. 9 shows the second optical beam combiner at Optical Imaging that combines the signals from the first and second radio receivers and the first imaging optical receiver) to produce a second combined optical signal and a second imaging optical receiver (Fig. 9, above the first imaging optical receiver shown above) and an optical transmitter (Fig. 6, step d, the optical sampling pulse is initiated…), configured to illuminate an optical scene within a field of view of the second imaging optical receiver (Fig. 6, step d shows that the optical pulse illuminates the scene in the field of view of the RF Pulse launched step b). 
Schuetz doesn’t teach “a third optical beam combiner different than the first and second optical beam combiners…the third optical beam combiner being configured to combine: the second combined optical signal, and an optical signal output from of the second imaging optical receiver, and the second imaging optical receiver being configured to form, on the optical detector array, an optical image of the optical scene within the field of view of the second imaging optical receiver”.
Fuhr also shows a combined radio imaging and optical detection system that includes an imaging radio frequency receiver (Fig. 2 receiver comprising 23(a,b) and 25(a,b), the optical beam combiner (Fig. 2, combiner 29A), and the processing circuit being together configured to form, on the optical detector array an optical image of radio frequency scene within a field of view of the imaging radio frequency receiver (Fig. 2, the beam combiner as shown in this figure shows simply transmitting a combined image to a user however figure 3 shows a processor that combines the images on a single display screen), and within a field of view of the imaging optical receiver (Col. 8, lines 19-21,  The VI signal is also received by a video camera or other image formation mechanism 28…) and the optical beam combiner (Fig. 2, 29a), the optical detector array (Fig. 3, 35 (c,d)), and the processing circuit being together configured to form (Fig. 3, processor 31), on the optical detector array, an optical image of an optical scene within a field of view of the imaging optical receiver (see the combined scenes as shown in Fig. 3). Fuhr also further teaches to form on the optical detector array an optical image of a radio frequency scene within a field of view of the first imaging radio frequency receiver, an optical image of an optical scene within a field of view of a second imaging radio frequency receiver, and an optical image of an optical scene within a field of view of the first imaging optical receiver (Col. 13, lines 35-62, a system and method of visualizing one or more frequencies include combining optical and RF field…Radio frequency signals may be converted into optical signals through the use of a focal plane array of RF detectors which are interfaced to a microprocessor. Each element of the RF focal plane array subtends an angle that is slightly different from its array neighbors (i.e. each radio frequency receiver receives a signal within its field of view)…The microprocessor sequences through the focal plane array…The net result is a combined optical+RF image that shows the optical and RF signals levels). 
Fuhr doesn’t teach a second imaging radio frequency receiver, a second optical beam combiner different than the first optical beam combiner, the second optical beam combiner being configured to combine: the first combined optical signal, and an optical signal output from of the first imaging optical receiver, to produce a second combined optical signal; -2-118052817.1Appin No. 16/396,574Amdt date June 28, 2022Reply to Office action of March 28, 2022the second imaging radio frequency receiver being configured to form, on the optical detector array, an optical image of an optical scene within a field of view of the second imaging radio frequency receiver, a second imaging optical receiver, an optical transmitter, configured to illuminate an optical scene within a field of view of the second imaging optical receiver; and especially doesn’t teach “a third optical beam combiner different than the first and second optical beam combiners, and the third optical beam combiner being configured to combine: the second combined optical signal, and an optical signal output from of the second imaging optical receiver, and the second imaging optical receiver being configured to form, on the optical detector array, an optical image of the optical scene within the field of view of the second imaging optical receiver”.

Thus, the prior arts taken individually or the combination of the prior arts of record don’t teach “a third optical beam combiner different than the first and second optical beam combiners…the third optical beam combiner being configured to combine: the second combined optical signal, and an optical signal output from of the second imaging optical receiver, and the second imaging optical receiver being configured to form, on the optical detector array, an optical image of the optical scene within the field of view of the second imaging optical receiver”.
3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637